UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2012 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2012 Annual Report to Shareholders DWS Large Cap Value Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Large Cap Value Fund returned 8.35% during the 12-month period ended November 30, 2012. The fund's benchmark, the Russell 1000® Value Index, returned 17.45%. Management Process We begin by screening for stocks whose price-to-earnings ratios are below the average for the Standard & Poors 500® (S&P 500) Index. We then compare a company's stock price to its book value, cash flow and yield, and analyze individual companies to identify those that are financially sound and appear to have strong potential for long-term share price appreciation and income. U.S. equities in general, and value stocks in particular, performed very well during the past year. While domestic economic growth remained sluggish in the 1-2% range, the United States was attractive relative to other regions of the world — such as Europe, Japan and China — where the economic outlook is less compelling. The U.S. market also benefited from Federal Reserve Chairman Ben Bernanke's announcement that the U.S. Federal Reserve Board (the Fed) would provide aggressive economic stimulus and maintain its near-zero interest rate policy through 2015. Although the stock market delivered an uneven performance during the period — with sell-offs in April to May 2012 and again in the autumn of 2012 — it nonetheless finished the period ending November 30, 2012 with a healthy, double-digit gain. Fund Performance Although the fund delivered a solid total return during the past year ended November 30, 2012, it did not fully participate in the market's upside. One of the most important factors in our shortfall was our underweight position in financials. This element of our positioning — which we held due to the sector's questionable fundamentals and exposure to elevated regulatory risk — added quite a bit of value in the 2010-2011 period, when financials underperformed the broader market by a wide margin. During the past 12 months, however, financial stocks performed exceptionally well due in part to the improving housing market and the strengthening economy. We added to the sector throughout the year ended November 30, 2012 — and held only a modest below-market weighting at the close of the period — but our average underweight prevented us from gaining the full benefit of the sector's rally. "We believe our mix of defensive and cyclical stocks is appropriate for the current environment." The fund was also hurt by its position in the Canadian energy stocks, Canadian Natural Resources Ltd.* and Suncor Energy, Inc. While the energy sector as a whole performed well, both stocks lost ground because the growing U.S. oil supply and lack of pipeline capacity led to reduced demand from the United States, their key export market. The materials sector also proved to be a challenging area for the fund due to our position in the gold mining stocks Newmont Mining Corp. and Goldcorp, Inc.* Both stocks lost ground despite the rising price of gold, as operational issues and rising costs led them to miss earnings estimates. Other factors that weighed on our relative performance included an underweight in General Electric Co. and, in the health care sector, our positions in Humana, Inc.,* Becton, Dickinson & Co.* and St. Jude Medical, Inc. * Not held in the portfolio as of November 30, 2012. On the positive side, we added value through our stock selection in energy. Although our position in the two Canadian stocks mentioned previously was a negative, we more than made up for this via our position in Nexen, Inc. — which was bought out at a premium by the Chinese company CNOOC Ltd. — and the refining stocks Phillips 66 and Marathon Petroleum Corp.* Refining stocks performed very well on the strength of the rising gap between their primary input cost (crude oil) and their major outputs (unleaded gasoline, diesel fuel, etc). * Not held in the portfolio as of November 30, 2012. The consumer discretionary sector was also an area of notable strength, thanks to our investments in Family Dollar Stores, Inc. and Time Warner, Inc. We purchased Family Dollar when it was lagging the discount retailing group, as we believed its effort to refurbish its stores and freshen up its product mix would enable the stock to catch up with its peers. This indeed proved to be the case, and the stock was one of our top performers for the year. Time Warner also gained quite a bit of ground amid the broader rally in media companies and the positive impact of rising advertising revenues and heavy election-related ad spending in the United States. Outlook and Positioning During the past year ended November 30, 2012, we gradually transitioned the portfolio from the defensive posture we held through the turbulent market of mid-2009 through mid-2011. This shift has involved a steady reduction in sectors that tend to outperform in down markets — primarily utilities, telecommunication services and consumer staples — toward those that are more economically sensitive, including financials, industrials and information technology. The financial sector, in particular, is an area we have been adding to of late. The relative strength of the U.S. economy, the Fed's aggressive monetary policy and the improvement in the housing market are all factors that should support the results of well-positioned companies in the sector. Ten Largest Equity Holdings at November 30, 2012 (22.9% of Net Assets) 1. General Electric Co. A diversified company provider of services to the technology, media and financial industries 3.6% 2. JPMorgan Chase & Co. Provider of global financial services 2.8% 3. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescription self-medications 2.8% 4. AT&T, Inc. An integrated telecommunications company 2.2% 5. Merck & Co., Inc. A global pharmaceutical company 2.1% 6. Johnson & Johnson Provider of health care products 2.1% 7. Bank of America Corp. Provider of commercial banking services 2.0% 8. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 2.0% 9. Comcast Corp. Developer, manager and operator of hybrid fiber-coaxial broadband cable communications networks 1.7% 10. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 1.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page54 for contact information. The impetus for these moves was not a top-down view, but rather our belief that the cyclical sectors of the market were offering much better value. The net result of these changes is that the fund is now balanced between the defensive and economically sensitive areas rather than tilting in favor of either group. In the cyclical area, we are placing a greater emphasis on stocks that are tied to the domestic economy (such as those in the financial and consumer discretionary sectors) over those leveraged to the global growth cycle, such as industrials and materials. While we have been keeping an eye on these sectors for potential opportunities, we want to keep some powder dry until we begin to see actual evidence of an improvement in the economic picture overseas. The short-term outlook for the market remains shaky due to the instability in Europe and the uncertainty surrounding the combination of scheduled tax increases and government spending cuts known as the "fiscal cliff" in the United States. On a longer-term basis, however, we expect the Fed's policy of unlimited monetary stimulus will help prevent the market from experiencing protracted downside. In addition, the United States continues to offer an attractive growth profile relative to the rest of the world, due in part to the natural gas boom and the improving housing market. Given our generally positive outlook — but continued mindfulness of the potential risks — we believe our mix of defensive and cyclical stocks is appropriate for the current environment. Portfolio Management Team Thomas Schuessler, PhD., Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset Management in 2001 after five years at Deutsche Bank where he managed various projects and worked in the office of the Chairman of the Management Board. • US and Global Fund Management: Frankfurt. • PhD, University of Heidelberg, studies in physics and economics at University of Heidelberg and University of Utah. Peter Steffen, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 2007. • Global Equities Portfolio Manager: Frankfurt. • US and Global Fund Management: Frankfurt. • Master's Degree ("Diplom-Kaufmann") in Finance & Asset Management from International School of Management, Dortmund with educational exchanges at the Université de Neuchâtel (Switzerland) and the University of Colorado (USA). Oliver Pfeil, PhD., Director Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management in 2006 after three years as Executive Assistant to the Management Board of Deutsche Bank. Previously, Research Fellow at the Swiss Institute of Banking and Finance at the University of St. Gallen (2000-2002); Visiting Scholar in Capital Markets Research at MIT Sloan School of Management (2002-2003). • Portfolio manager for US and Global Value Equity: Frankfurt. • US and Global Fund Management: Frankfurt. • PhD in finance and accounting and Master's degree in Business Administration from the University of St. Gallen; CEMS Master in International Management from the University of St. Gallen & ESADE, Barcelona; completed bank training program ("Bankkaufmann") at Sal. Oppenheim jr. & Cie. KGaA, Cologne. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Value Index is an unmanaged index that consists of those stocks in the Russell 1000® Index with less-than-average growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. Performance Summary November 30, 2012 (Unaudited) Average Annual Total Returns as of 11/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % % -0.46 % % Class B % % -1.26 % % Class C % % -1.16 % % Russell 1000® Value Index† % % -0.01 % % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) % % -1.63 % % Class B (max 4.00% CDSC) % % -1.42 % % Class C (max 1.00% CDSC) % % -1.16 % % Russell 1000® Value Index† % % -0.01 % % No Sales Charges Life of Class S* Class R % % -0.71 % % N/A Class S % % -0.14 % N/A % Institutional Class % % -0.09 % % N/A Russell 1000® Value Index† % % -0.01 % % % * Class S shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through November 30, 2012, which is based on the performance period of the life of Class S. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 1.02%, 1.77%, 1.70%, 4.06%, 0.68% and 0.68% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Large Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000® Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. The Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 11/30/12 $ 11/30/11 $ Distribution Information: Twelve Months as of 11/30/12: Income Dividends $ Morningstar Rankings — Large Value Funds Category as of 11/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 96 3-Year of 90 5-Year of 55 10-Year of 66 Class B 1-Year of 97 3-Year of 95 5-Year of 70 10-Year of 83 Class C 1-Year of 97 3-Year of 94 5-Year of 68 10-Year of 83 Class R 1-Year of 97 Class S 1-Year of 95 3-Year of 86 5-Year of 49 Institutional Class 1-Year of 95 3-Year of 85 5-Year of 48 10-Year of 53 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of November 30, 2012 Shares Value ($) Common Stocks 93.6% Consumer Discretionary 10.8% Automobiles 1.4% Ford Motor Co. Diversified Consumer Services 1.3% H&R Block, Inc. Media 3.0% Comcast Corp. "A" Time Warner, Inc. Multiline Retail 2.6% Family Dollar Stores, Inc. Target Corp. Specialty Retail 2.1% Tiffany & Co. TJX Companies, Inc. Textiles, Apparel & Luxury Goods 0.4% Coach, Inc. Consumer Staples 7.1% Beverages 1.0% PepsiCo, Inc. Food & Staples Retailing 1.6% CVS Caremark Corp. Food Products 2.3% Kellogg Co. Mead Johnson Nutrition Co. Tobacco 2.2% Altria Group, Inc. Philip Morris International, Inc. Energy 11.9% Energy Equipment & Services 3.3% Cameron International Corp.* Halliburton Co. Noble Corp. Oil, Gas & Consumable Fuels 8.6% Chevron Corp. ConocoPhillips Marathon Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Suncor Energy, Inc. Financials 22.8% Capital Markets 2.4% Ameriprise Financial, Inc. The Goldman Sachs Group, Inc. Commercial Banks 3.5% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Consumer Finance 1.4% Capital One Financial Corp. Diversified Financial Services 5.9% Bank of America Corp. JPMorgan Chase & Co. The NASDAQ OMX Group, Inc. Insurance 9.6% Alleghany Corp.* (a) Chubb Corp. Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. (a) Lincoln National Corp. (a) MetLife, Inc. PartnerRe Ltd. Prudential Financial, Inc. Health Care 12.8% Health Care Equipment & Supplies 1.4% Baxter International, Inc. St. Jude Medical, Inc. Health Care Providers & Services 3.0% Aetna, Inc. McKesson Corp. Pharmaceuticals 8.4% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Sanofi (ADR) Industrials 9.1% Aerospace & Defense 3.0% Northrop Grumman Corp. Raytheon Co. (a) United Technologies Corp. Industrial Conglomerates 3.6% General Electric Co. Machinery 2.5% Caterpillar, Inc. Stanley Black & Decker, Inc. (a) Information Technology 5.9% Communications Equipment 1.5% Cisco Systems, Inc. Computers & Peripherals 1.2% EMC Corp.* Semiconductors & Semiconductor Equipment 0.3% Intel Corp. (a) Software 2.9% Microsoft Corp. Oracle Corp. Materials 5.7% Chemicals 1.5% Potash Corp. of Saskatchewan, Inc. (a) Praxair, Inc. (a) Containers & Packaging 1.4% Sonoco Products Co. Metals & Mining 2.8% BHP Billiton Ltd. (ADR) Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Telecommunication Services 3.0% Diversified Telecommunication Services AT&T, Inc. CenturyLink, Inc. (a) Utilities 4.5% Electric Utilities American Electric Power Co., Inc. Duke Energy Corp. FirstEnergy Corp. Southern Co. (a) Total Common Stocks (Cost $1,207,438,861) Exchange-Traded Fund 1.0% SPDR Gold Trust* (a) (Cost $15,102,350) Securities Lending Collateral 4.6% Daily Assets Fund Institutional, 0.19% (b) (c) (Cost $66,474,103) Cash Equivalents 5.4% Central Cash Management Fund, 0.17% (b) (Cost $78,299,416) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,367,314,730)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,380,653,053. At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $135,632,122. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $185,152,560 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $49,520,438. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2012 amounted to $64,773,111, which is 4.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
